GIRBERT, Circuit Judge
(dissenting). Although the question of the construction of oñe of the provisions of the act here involved is not wholly free from doubt, I am of the opinion that the judgment of the court below should be affirmed for the following reasons:
1. It was clearly the intention of Congress that none of the reclamation fund should be dissipated in the construction or maintenance of reservoirs or of irrigation works, but that all moneys so expended should be returned to the fund, thereafter to be used in other similar projects.' In American Tobacco Co. v. Werckmeister, 207 U. S. 284, 293, 28 Sup. Ct. 72, 74 (52 L. Ed. 208), the court said:
“But in construing a statute we are not always confined to a literal reading, and may consider its object and purpose, the tilings with which it is dealing, and the condition of affairs which led to its enactment, so as to effectuate rather than destroy the spirit and force of the law which the .Legislature intended to enact.”
In the opinion of the majority of this court certain language is quoted from the report of the Senate committee upon the bill when it was under consideration in that body, in which it was stated that the bill “provides that the cost of operation and maintenance of reservoirs and cost of works shall be paid from the irrigation fund.” When the remainder of the report is read, however, it will be seen that the meaning of the passage so quoted is that such cost of operation and maintenance shall be paid in the first instance only from the irrigation fund, and that it was the understanding of the committee that the bill required that such expense be repaid to the fund by the entrymen on the irrigated lands, for the report says:
“By this method the fund will constantly be replenished, making irrigation practically a self-supporting enterprise, and, according to estimates by the geological survey, ultimately putting money into the treasury.”
All that was said upon the subject in the debate in the Senate is in harmony with this idea. Thus, Senator Patterson expressed his belief that the proposed law was “so framed that the fund it produces will be a constantly accumulating fund.” Another Senator said that the fund would “be perpetual,” and another said that the bill provides for the “return of the fund.” The same view is still more clearly expressed in the report of the committee of the House, which declares that the- expenditure of the proceeds of the sales of public lands to be used under the bill was—
“by no means a direct expenditure, but is rather in the nature of a loan, inasmuch as the settler is to pay to the government the cost of the reclama*872;tion of Us land. * * * It is true that, if the bill becomes a law and works satisfactorily, in the course of time a large sum of money will be , spent by the government in the construction of irrigation works; but under the provisions of the bill all of these sums are to be repaid, so that the reclamation fund, instead of decreasing, will constantly increase. The only .actual expenditure under the bill not reimbursable would be certain items of administration, sufveys, and examinations of projects, the construction of which, for one reason or another, might not be undertaken.”
The quotation in the opinion of the majority of this court from the remarks of Mr. Ray is, I submit, misunderstood. When all that he said is considered, it will be seen that his objection to. the bill was, not that the money expended in construction and maintenance would not come back to the reclamation fund, but that it would never come back to the “public treasury,” for he said:
‘‘Now, whatever comes back from the men who take up these lands is not, under this bill, to come hack into the public treasury, and to be used for the benefit of all the people; but that money is to be used in the repair of existing, and in the construction and extension of other, irrigation works, and it is conceded, I may say, by the committee on irrigation, and conceded everywhere, that the public treasury will never get back the cost of construction.”
And Mr. Ray predicted that, if the money was ever returned to the public treasury, it would be “away in the far-distant future, when the present generation and its descendants, their great-grandchildren and their great-great-grandchildren, are all gone.” Mr. Mondell, in discussing the bill, said that it was the purpose thereof to require the settlers to “pay to the government every dollar of its expenditure in bringing water to their land, and in addition to that the great cost of building laterals, of leveling the land, and preparing it for irrigation.” The only discordant note is found in the remarks of Mr. Jones, of Washington, who discovered in the language of the act ground for apprehending that the government would “probably” not get back the money expended for maintenance. Debates in Congress, however, are not appropriate sources from which to discover the meaning of statutes. Appropriate sources are the reports of the committees of either branch of Congress. Binns v. United States, 194 U. S. 486, 24 Sup. Ct. 816, 48 L. Ed. 1087; Holy Trinity Church v. United States, 143 U. S. 457, 12 Sup. Ct. 511, 36 L. Ed. 226.
2. The language of the statute is not repugnant to the evident intention of Congress. Section 1 of the act authorizes the expenditure pf the money of the reclamation fund for the “construction and maintenance” of irrigation works. Section 6 directs the Secretary of the Interior to use that fund for the “operation and maintenance” of each of such works until the time when payments shall have been made for the major portion of the lands irrigated from the waters of such wo lies, after which the management' and operation shall pass to the owners of the lands irrigated. Section 4 provides for the repayment to-the reclamation fund of the moneys so expended by charges equitably assessed against the settler, and it declares that:
“The said charges shall be determined with a view of returning to the reclamation fund the estimated cost of construction of the project.”
*873I submit that the words “construction of the project” are used in a broad and comprehensive sense, and that they mean the construction, repair, and maintenance of the project, until it shall be turned over to the beneficiaries thereof under the provisions of section 6. The construction of an irrigation system thereafter to he delivered to others may fairly be said to involve the maintenance thereof until the time of delivery. Such maintenance and keeping in repair is included in the construction. The maintenance is the holding together that which is put together in construction. The word “construction,” as used in statutes, has often been given such a meaning. Under a statute authorizing the issuance of bonds for “constructing public roads,” it was held that the term “constructing” was used in a comprehensive sense, and meant not merely the construction of new ro'ads, but meant the maintenance and betterment of roads already in existence. Western v. Hancock County, 98 Miss. 800, 54 South. 307. So it was held, under a statute authorizing cities and towns “to construct waterworks and light plants,” that the words conferred authority to purchase waterworks and light plants already constructed by private enterprise. Seymour v. City of Tacoma, 6 Wash. 138, 32 Pac. 1077. And in construing an act which authorized the city of Brooklyn to “construct” a sewer, the court said:
“Nor do we think that the phrases ‘to construct’ and ‘to be constructed’ are, in the purview of this act, to be confined to the bare cost of building a sewer. Doubtless to construct is primarily to form; to build together; and the power to construct may in many eases end when the work of building is done. But here the power to construct is the power to keep together, as well as the power to put together, the power to maintain, protect, and preserve, as well as the power to erect.” Matter of Application of Fowler, 53 N. Y. 60.
3. The contemporaneous construction of the statute by -the executive officers of the government, whose duty it was to execute it, is in harmony with the legislative intent, as shown by the reports of the committees of the Senate and the House, and such construction, should not be overruled “without cogent reasons.” United States v. Moore, 95 U. S. 760, 24 L. Ed. 588; Pennoyer v. McConnaughy, 140 U. S. 1, 23, 11 Sup. Ct. 699, 35 L. Ed. 363.